    Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 1 of 15 PageID: 197



*NOT FOR PUBLICATION*

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                      :
UNITED STATES OF AMERICA,             :
                                      :
        v.                            :   Crim. Action No.: 19-32 (FLW)
                                      :
ROBERT ALEXANDER,                     :                OPINION
               Defendant.             :
                                      :

WOLFSON, Chief Judge:

        Defendant Robert Alexander (“Defendant”), a prisoner serving

a 46-month sentence at FCI Danbury, but currently housed at the

Monmouth County Correctional Institute (“MCCI”)1, has renewed his

prior motion for compassionate release pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A).              The Court previously denied

Defendant’s motion because he failed to exhaust his administrative

remedies.2      In the instant motion, Defendant again seeks release


1
     Defendant was transferred to MCCI, a state facility, in
January 2020 in order to participate in pre-trial proceedings on
an obstruction charge pending before the Honorable Brian R.
Martinotti, U.S.D.J.
2
     Under the First Step Act, a court may only consider a motion
for compassionate release “after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf or the lapse
of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.”         18 U.S.C. §
3582(c)(1)(A); see also United States v. Raia, 954 F.3d 594, 596–
97 (3d Cir. 2020). Defendant filed a request for compassionate
release with the Warden at FCI Danbury on April 6, 2020.       The
thirty-day period has now lapsed, satisfying the exhaustion
requirement.
 Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 2 of 15 PageID: 198



from MCCI to home confinement based on underlying health issues,

which he argues, place him at heightened risk for complications if

he contracts COVID-19. The Government opposes Defendant’s motion,

contending     that    Defendant   has       not   demonstrated   extraordinary

circumstances warranting his release and that MCCI, where he is

currently housed, has taken significant steps to limit the spread

of COVID-19.        For the reasons stated below, Defendant’s motion is

DENIED.

  I.      BACKGROUND

       Defendant’s criminal conviction and sentence arise out of

incidents where Defendant supplied false social security numbers,

belonging to other individuals, on financial applications for

vehicles.     On January 14, 2019, Defendant pleaded guilty to one

count of making a false statement on a loan application.                 See ECF

No.    24,   Plea    Agreement.    Subsequently,        this   Court   sentenced

Defendant to a term of 46-month imprisonment, to be followed by

five years of supervised release.              See ECF No. 30, Judgment.      At

present, Defendant has served approximately seven months of his

46-month sentence, and his projected release date is October 27,

2022.

       Defendant is also awaiting trial, before the Hon. Brian R.

Martinotti, U.S.D.J., on an obstruction of justice charge stemming

from Defendant’s attempts to delay his self-surrender, prior to




                                         2
    Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 3 of 15 PageID: 199



commencing the sentence which he is now serving.3                 Prior to the

date of Defendant’s anticipated surrender, he provided this Court

with an allegedly forged and falsified medical note in support of

his application to postpone the date of his voluntary surrender.

See U.S. v. Alexander, 19-863, ECF No. 1, Indictment.

        On   April   6,   2020,    Defendant      submitted   a   request   for

compassionate release to the Warden at FCI Danbury, where he was

initially designated by the Bureau of Prisons (“BOP”). On April

27,     2020,   Defendant    filed   a   letter    requesting     compassionate

release, which was opposed by the Government based upon, inter

alia, Defendant’s failure to exhaust his administrative remedies.

See generally ECF No. 35, Government’s Opposition Br.                 On April

30, 2020, this Court denied Defendant’s motion without prejudice,

finding that the exhaustion requirements are mandatory and the

Court could not “waive the procedural prerequisites imposed by

Congress.”       ECF No. 63, Order Denying Motion for Compassionate

Release.

        On May 7, 2020, Defendant filed the instant motion renewing

his request for compassionate release under the First Step Act, 18



3
     Defendant filed an application for pre-trial release in that
matter, which was stayed pending this Court’s decision on
Defendant’s application for compassionate release. See U.S. v.
Alexander, 19-863, ECF No. 18, Motion for Pre-trial Release; ECF
No. 20, Text Order Granting Stay; ECF No. 23, Letter Order
Continuing Stay.



                                         3
 Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 4 of 15 PageID: 200



U.S.C. § 3582(c)(1)(A).         See ECF No. 37, Def. Renewed Br.               The

Government,    relying    on   its   prior    briefing,    has   renewed      its

opposition, on the merits, to Defendant’s motion.              See ECF No. 38,

Gov. Renewed Opp.

       Defendant is a 44-year old African-American male, who suffers

from hypertension, obesity, and a benign brain tumor.                  Defendant

argues that his medical conditions are recognized risk factors,

which render him particularly vulnerable to COVID-19, and the BOP

has already acknowledged his myriad of health issues by placing

him in the medical wing at MCCI.       Def. Renewed Br. at 8.          Moreover,

Defendant highlights data from the CDC which shows that COVID-19

has disproportionally affected African Americans.              Id. at 4.      That

is, African American individuals represent approximately 33% of

individuals hospitalized with the virus and account for 34% of

COVID-19 related deaths, despite only making up approximately 13%

of the U.S. population.        Id. at 4.     Accordingly, Defendant argues

that    his   medical    conditions,       age,   and   race   place    him    at

particularly high risk of contracting COVID-19, and incurring

serious complications.

       Further, Defendant maintains that, despite steps which have

been taken to mitigate the spread of COVID-19 at MCCI, he is still

at heightened risk of contracting COVID-19 in a prison environment.

In that regard, Defendant explains that he lives in dormitory style

housing with 15-30 other inmates, who all reside in bunk beds and


                                       4
 Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 5 of 15 PageID: 201



share a bathroom.                Id. at 3.        Based on these circumstances,

Defendant requests that I permit him to serve the remainder of his

sentence on home confinement in the custody of his uncle in Newark,

New Jersey.

     The Government opposes Defendant’s motion and argues that

there   are    no     extraordinary      or       compelling   reasons    to    release

Defendant to home confinement at this time.

  II.   DISCUSSION

     Once a federally imposed sentence commences, a district court

has limited authority to modify that sentence.                    Dillon v. United

States, 560 U.S. 817, 825 (2010) (“‘[A] judgment of conviction

that includes [a sentence of imprisonment] constitutes a final

judgment’ and may not be modified by a district court except in

limited circumstances.” (quoting 18 U.S.C. §3582(b))).                         One such

authority for modifying a sentence is found in the recently-enacted

First   Step        Act,    which    allows       a   defendant   to     be    afforded

compassionate release for “extraordinary and compelling reasons.”

18 U.S.C. § 3582(c)(1)(A)(i).                The statute provides, in relevant

part:

     (c) Modification of an imposed term of imprisonment.     The
     court may not modify a term of imprisonment once it has been
     imposed except that—

              (1)    in any case—

                           (A)    the court, upon motion of the
                                  Director of the Bureau of
                                  Prisons, or upon motion of the


                                              5
 Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 6 of 15 PageID: 202



                          defendant after the defendant
                          has fully exhausted all
                          administrative rights to appeal
                          a failure of the Bureau of
                          Prisons to bring a motion on the
                          defendant’s behalf or the lapse
                          of 30 days from the receipt of
                          such a request by the warden of
                          the defendant’s facility,
                          whichever is earlier, may reduce
                          the term of imprisonment (and
                          may impose a term of probation
                          or supervised release with or
                          without conditions that does not
                          exceed the unserved portion of
                          the original term of
                          imprisonment), after considering
                          the facts set forth in section
                          3553(a) to the extent that they
                          are applicable, if it finds that
                          –

                          (i)    extraordinary and
                                 compelling reasons warrant
                                 such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i).         In other words, a defendant seeking

a reduction in his sentence under the First Step Act “bears the

burden of satisfying both that he has (1) exhausted remedies before

seeking judicial review, and (2) that compelling and extraordinary

reasons exist to justify compassionate release.”            United States v.

Sellers, Crim. No. 10-434, 2020 WL 19728862, at *1 (D.N.J. Apr.

24, 2020) (citing 18 U.S.C. § 3582(c)(1)(A)).

     Congress     did   not      define    the    term      “compelling   and

extraordinary    reasons,”      but   instead    directed    the   Sentencing

Commission to define the term.         See 28 U.S.C. § 994(t) (providing

that the Sentencing Commission “shall describe what should be


                                       6
    Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 7 of 15 PageID: 203



considered      extraordinary         and   compelling      reasons     for      sentence

reduction, including the criteria to be applied and a list of

specific examples”).           While the Sentencing Commission previously

defined that term as it relates to the BOP’s discretion under the

previous version of section 3582(c)(1)(A), it has not, however,

updated its Policy Statement since the passage of the First Step

Act.     See United States v. Rodriquez, ___ F. Supp. 3d ___, 2020 WL

1627331, at *3 (E.D. Pa. Apr. 1, 2020); see also U.S. Sentencing

Guidelines Manual (“U.S.S.G.”), § 1B1.3, Application Note 1 (U.S.

Sentencing      Comm’n       2018).     Nevertheless,       the   Policy      Statement

provides      useful    guidance      for   district     courts    in    assessing     a

defendant’s eligibility for compassionate release, but it “does

not     constrain    [a      court’s]   independent        assessment    of       whether

‘extraordinary         and     compelling       reasons’     warrant     a       sentence

reduction under § 3852(c)(1)(A).”               Rodriquez, 2020 WL 1627331, at

*4 (alteration in original) (quoting United States v. Beck, 425 F.

Supp. 3d 573, 581–82 (M.D.N.C. 2019)).                      The Policy Statement

provides that a defendant may show extraordinary and compelling

reasons for compassionate release based on the medical condition

of the defendant, the age of the defendant, the defendant’s family

circumstances,         or    for   “other   reasons.”        U.S.S.G.        §   1B1.13,

Application Note 1.4           Relevant to Defendant’s motion, a defendant


4
     It is unresolved whether a Court, can, in its discretion,
determine whether a defendant has shown extraordinary and

                                            7
 Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 8 of 15 PageID: 204



may show extraordinary and compelling reasons for release based on

a medical condition where (1) “[t]he defendant is suffering from

a terminal illness (i.e., a serious and advanced illness with an

end of life trajectory),” or (2) he or she is “(I) suffering from

a serious physical or medical condition, (II) suffering from a

serious function or cognitive impairment, or (III) experiencing

deteriorating physical or mental health because of the aging

process,    that    substantially     diminishes       the    ability   of    the

defendant   to     provide   self-care     within   the      environment     of   a

correctional facility and from which he or she is not expected to

recover.”    Id.     Moreover, as the First Step Act instructs, the

Court must consider “the factors set forth in section 3553(a) to

the extent that they are applicable.”           § 3582(c)(1)(A).

     Defendant has not shown that there are extraordinary and

compelling reasons justifying his release.             As an initial matter,

it is not clear that being African-American increases Defendant’s

risk of complications from the COVID-19, in the same manner as

one’s underlying medical conditions. Indeed, although African

Americans    are     overrepresented       in   data      regarding     COVID-19

hospitalizations      and    deaths   in    America     as     a   whole,    this




compelling reasons for release under the catchall provision of the
Policy Statement.    See Rodriquez, 2020 WL 1627331, at *3–4.
Because Defendant seeks compassionate release based on a medical
condition, this Court need not determine whether it has discretion
to find that other reasons exist to permit compassionate release.

                                      8
 Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 9 of 15 PageID: 205



overrepresentation may result from other systemic economic and

social issues affecting the African American community, including

access to health care, higher prevalence of underlying conditions,

and lack of access to health insurance.          See Center for Disease

Control and Prevention, Coronavirus Disease 2019 Racial & Ethnic

Minority Groups, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/racial-ethnic-minorities.html (explaining that

economic and social conditions often isolate racial and ethnic

minorities form the recourses needed to prepare for and respond to

COVID-19 outbreaks).      As such, it is unclear whether Defendant’s

race places him at a greater risk of contracting COVID-19, while

he is incarcerated and receiving medical treatment at the MCCI.

     Turning to Defendant’s medical history, Defendant does not

have a terminal illness nor does it appear that his medical

conditions substantially diminish his ability to provide self-care

within a correctional environment, even considering the potential

risk of contracting COVID-19.       While individuals who suffer from

obesity and high blood pressure, such as Defendant, are at a higher

risk of suffering from complications after contracting COVID-19,

Defendant’s   health   conditions    are   not   sufficiently   severe    to

establish a compelling basis for his release.          In fact, Defendant

has not made any representations as to the extent or seriousness

of his medical conditions.        In that connection, the Government

obtained Defendants medical records from the Bureau of Prison and


                                     9
    Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 10 of 15 PageID: 206



provided them to the Court.5             While these records confirm that

Defendant does, in fact, suffer from the identified conditions,

they also indicate that the BOP is adequately managing Defendant’s

medical care.         For example, Defendant’s hypertension, which it

appears was previously untreated before his admission to the MCCI,

has been controlled by medication since January 2020.               A number of

other courts have denied requests for compassionate release by

inmates with similar conditions.             See United States v. Hammond,

Crim.      No.   18-184,   2020   WL   2126783,   at   *5   (W.D.   Pa.   May   5,

2020)(denying motion for compassionate release where defendant was

a 56-year old man with hypertension and high blood pressure);

United States v. Fry, Crim. No. 11-141, 2020 WL 1923218 (D. Minn.

Apr. 21, 2020) (denying motion for compassionate release where

defendant was a 66-year-old man suffering from obesity, heart

disease, and high blood pressure). Although Defendant also suffers

from a brain tumor, it is non-cancerous and Defendant has not

proffered any scientific literature suggesting that this condition

increases his risk of either contracting COVID-19, or experiencing

complications if he were to contract the virus.

         While the Court is sympathetic to Defendant’s concerns about

the potential complications which may arise if he were to contract



5
     Defendant’s medical records were not publicly filed on the
docket, and were separately provided to the Court and defense
counsel.

                                        10
Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 11 of 15 PageID: 207



COVID-19, however, the mere existence of “COVID-19 in society and

the possibility that it may spread ... cannot independently justify

compassionate release.”      United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).    At this juncture, Defendant’s position about the

heightened risk of contracting COVID-19 while incarcerated at the

MCCI is purely speculative.

     On   this   point,   the   MCCI    has   taken   various    preventative

measures which appear to have been effective in limiting the spread

of COVID-19 in the facility.            The Government has proffered a

Declaration from Captain Victor Iannello of the Monmouth County

Sheriff’s   Office,    Corrections      Division,     which     outlines   the

precautions which have been taken at the MCCI.           See Gov. Br., Ex.

B, Iannello Decl.         These precautions include: 1) taking the

temperature of staff upon their arrival and barring staff with a

temperature of 100 degrees or higher from the facility until

medically cleared; 2) requiring staff to wear N95 masks, with the

exception of while they are eating in their designated break area;

3) suspending all inmate visitation; 4) newly admitted inmates are

quarantined away from the rest of the population for 14 days; 5)

medical staff at MCCI evaluate all new inmates outdoors and if

they are found to be displaying “any flu-like symptoms,” they are

denied acceptance and brought to a hospital by the arresting agency

and 6) Any inmates displaying COVID-19 symptoms are quarantined in

a negative pressure cell in the MCCI’s infirmary. Any inmates with


                                       11
    Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 12 of 15 PageID: 208



elevated temperatures or mild flu-like symptoms are quarantined in

a separate housing unit, until medically cleared.                      Asymptomatic

roommates of such inmates are also moved to separate housing unit

and put under quarantine, as well, until medically cleared.                        Id.

¶11.     The effectiveness of MCCI’s containment efforts is evidenced

by     the       facility’s   limited        number   of   COVID-19    cases.      The

Governments posits that as of May 8, 2020, MCCI reported that both

of the only two inmates suffering from COVID-19 had recovered,

while one inmate is being treated as a presumptive positive and

two others are on medical quarantine.                  Gov. Reply Br. at 2.

         While the Court is sympathetic to Defendant’s concerns, based

on the totality of the circumstances, Defendant appears no more

susceptible to contracting COVID-19 while incarcerated at MCCI,

than anywhere else in the community.                  Notably, Essex County, New

Jersey, where Defendant’s uncle resides, is among one of the New

Jersey counties that has been hardest hit by the virus. New Jersey

Department          of    Health,      New   Jersey    COVID   Cases    by    County,

https://www.nj.gov/health/cd/topics/covid2019_dashboard.shtml(la

st visited May 13, 2020) (Essex county has more than 15,700

coronavirus cases).6             Thus, it does not appear that Defendant would

be     at    a    lower   risk    of   contracting     COVID-19   while      released.

Accordingly, Defendant has failed to establish an “extraordinary


6
     The Court takes judicial notice of the data from the New
Jersey Department of Health.

                                              12
Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 13 of 15 PageID: 209



and compelling reason for his release under §3582(c),” Defendant’s

motion warrants denial for that reason alone.

      Furthermore,     consideration      of   the    factors       set   forth   in

Section 3553 (a) also weigh against granting Defendant’s petition.

The   following     section   3553(a)     factors     are    applicable     to    my

decision:

      (1) the nature and circumstances of the offense
        and the history and characteristics of the
        defendant;

      (2)   the need for the sentence imposed—

              (A)    to reflect the seriousness of the
                offense, to promote respect for the law,
                and to provide just punishment for the
                offense;

              (B)    to afford adequate              deterrence      to
                criminal conduct;

              (C)    to protect the public from further
                crimes of the defendant; and

              (D)    to provide the defendant with needed
                education    or   vocational    training,
                medical care, or other correctional
                treatment in the most effective matter.

      . . .   [and]

      (6)    the need to avoid unwarranted sentence
      disparities among defendants with similar records
      who have been found guilty of similar conduct[.]

18 U.S.C. § 3553(a)(1), (a)(2), (a)(6).


      While Defendant’s underlying conviction was for a non-violent

offense,    which    would    generally    weigh     in     favor    of   release,



                                     13
Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 14 of 15 PageID: 210



Defendant’s criminal history suggests that he would not, in fact,

comply with the conditions of house arrest if he were to be granted

compassionate release, or that he might reoffend.           Defendant has

a lengthy criminal history, which includes prior federal offenses.

Remarkably, Defendant was on supervised release at the time he

committed the offenses which gave rise to his current conviction

and sentence.   Even more damming, Defendant committed the alleged

acts of deception that gave rise to his pending obstruction of

justice charge on the eve of his surrender date prior to commencing

his current sentence.     I have grave concerns that Defendant will

likely recidivate.

     Moreover, although Defendant contends that “he is well-posed

to take advantage of [the compassionate release] program because

he has a release plan in place,” Def. Renewed Mot. at 10, Defendant

has not provided any specific details regarding his plan, other

than that he intends to reside with his uncle in Newark, New

Jersey.   Defendant has not outlined how his intended release plan

will limit his likelihood of recidivism, and protect the public

from further crimes.

     As I explained on the record at Defendants’ sentencing, his

lengthy criminal history rendered this one of the “rare” cases

where the circumstances warranted a sentence at the top of the

Guidelines range and the maximum period of supervised release.

See Sentencing Transcript, dated September 4, 2019, at 34:20-23.


                                    14
Case 3:19-cr-00032-FLW Document 39 Filed 05/15/20 Page 15 of 15 PageID: 211



Those   considerations    hold   true    today,    and   as    such,    granting

Defendant’s    motion   for   compassionate   release         would    be   wholly

inappropriate under the Section 3553(a) factors.

  III. CONCLUSION

        For    the   foregoing    reasons,    Defendant’s         Motion      for

Compassionate Release is DENIED.



                                                  /s/ Freda L. Wolfson
                                                  Freda L. Wolfson
May 15, 2020                                      U.S. Chief District Judge




                                    15
